Citation Nr: 0806989	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's character of discharge from service for 
the period from March 12, 1979, to May 18, 1983, is deemed to 
be a bar to benefits administered by VA.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to May 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 Administrative 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which determined that the 
appellant's "other than honorable" discharge from service 
precluded compensation benefits from VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding Travel Board hearing request, this matter is 
not ready for appellate disposition.  In the appellant's 
substantive appeal dated in January 2006, he requested a 
Board hearing to be held in Washington, D.C.  In a February 
2006 report of contact, the appellant also indicated that he 
desired a personal hearing with the RO in Buffalo before his 
case was sent to the Board. 
Thereafter, in May 2006, the appellant withdrew his request 
for an RO hearing.  In October 2006, the appellant requested 
that he be scheduled for a Board hearing to be held at his 
local RO instead of in Washington, D.C., so his authorized 
representative could be present.  
The Travel Board was scheduled for August 2007.  On the day 
of hearing, the appellant sent a faxed communication to the 
RO, which stated the following, "due to my wife's and my 
inability to be in Albany today, 8/8/07, I respectfully 
request to be scheduled for another VA appeals claim hearing 
with the travelling VA appeals Board."   
While the request for a change in the hearing date was not 
made two weeks prior to the scheduled date of the hearing, 
the Board nevertheless finds that the written communication 
amounts to a motion for a new hearing.  38 C.F.R. 
§ 20.704(c), (d).  Good cause having been shown, the Board 
finds that the hearing request is still pending.  38 C.F.R. 
§ 20.704(d).  

Accordingly, the case is REMANDED for the following action:

The AMC should schedule the appellant for 
a hearing before a Veterans Law Judge to 
be held at his local RO at the next 
available opportunity.  

The appellant is hereby notified that 
requests for a change in a hearing date 
may be made up to two weeks prior to the 
scheduled date of the hearing if good 
cause is shown.  Such requests must be in 
writing, must explain why a new hearing 
date is necessary, and must be filed with 
the VA office of the official who signed 
the notice of the original hearing.  
Examples of good cause include, but are 
not limited to, illness of the appellant 
and/or representative, difficulty in 
obtaining necessary records, and 
unavailability of a necessary witness.  
If good cause is shown, the hearing will 
be rescheduled for the next available 
hearing date after the appellant or his 
representative gives notice that the 
contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his representative will be 
promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.  38 C.F.R. 
§ 20.704(c). 

If these requirements are not met or the 
appellant withdraws his hearing request 
or otherwise indicates that he no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
appellant until he is notified.


_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



